
	

113 HR 2210 IH: Marine Gunnery Sergeant John David Fry Scholarship Improvements Act of 2013
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2210
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Young of Florida
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to expand the
		  eligibility of children of certain deceased veterans to educational assistance
		  under the Post-9/11 Educational Assistance Program of the Department of
		  Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 Marine Gunnery Sergeant John David Fry Scholarship
			 Improvements Act of 2013.
		2.Entitlement of
			 children of certain deceased veterans to educational assistance under the
			 Post-9/11 Educational Assistance Program of the Department of Veterans
			 Affairs
			(a)In
			 generalSection 3311(b)(9) is
			 amended—
				(1)by striking
			 2001, dies in line of duty while serving on active duty as a member of
			 the Armed Forces. and inserting 2001—; and
				(2)by adding at the
			 end the following new subparagraphs:
					
						(A)dies in line of duty while serving on
				active duty as a member of the Armed Forces; or
						(B)is awarded the
				Purple Heart for an injury and dies as a result of that injury during the
				60-day period beginning on the date of the person’s discharge or release from
				active duty service in the Armed
				Forces.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to a person who dies on or after September 11, 2001.
			
